Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 are indefinite because it is not clear what the percentage is in reference to. Specifically, on amendment, language was deleted that should not have been deleted but was important to defining the metes and bounds of the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-12, 19, 21, 24-25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6347839 to Lew.

Regarding claims 1-2, 5-6, 8, 10, 24, 25, and 28, Lew discloses a rim portion of a composite wheel of a vehicle, the rim portion comprising a shaped annulus formed about a central axis of rotation of the composite wheel and having a circumferential axis extending circumferentially about the central axis and around the rim portion, said rim portion having a fibre layup comprising a stacked laminate (see Fig. 4 with stacks of 14) formed from alternating layers of: a hoop tow layer 13a comprising elongate fibre tow in which fibres of the elongate fibre tow are substantially aligned with the circumferential axis of the rim portion, the hoop tow layer being formed from at least one annularly wound elongate fibre tow (see col. 4, ln 64-66); and 
a bias ply layer 13b comprising at least one fibre ply in which the fibres are substantially orientated at an angle of +THETA or -THETA to the circumferential axis of the rim portion, wherein 0 is from 26° to 40° (i.e. specifically 38 degrees, plus / minus 5 degrees so from 33 to 43 degrees) such that, regarding claim 5,  13b and 13c set forth alternate angles relative to each other, such that regarding claim 6 the bias plies include a sheet of interconnected unidirectional fibre material (see col. 2, ln 5-8; col. 4, ln 10-17; ln 66-67), such that regarding claim 24, the fibers are carbon fibers (see col. 4, ln 40-41), such that regarding claim 25, the stacked laminate is impregnated with an epoxy resin (col. 4, ln 14-17; col. 6, ln 30-33), such that regarding claim 28, the rim is part of a wheel (see col. 4, ln 22-24). Regarding claim 10, Examiner notes that 3A, 3B,and 4 describe the bias ply layer as being sandwiched between adjacent hoop tow layers since this language does not require the hoop tow layers immediately precede and succeed the bias ply layer. For example, in the context of food, ham is still considered to be sandwiched between a top and bottom slice of bread despite there being condiments / garnish between the ham and the bread. 

Regarding claim 9, Lew discloses the rim portion of claim 1 wherein the rim portion includes two annular flanges, an inner flange and an outer flange at opposing edges of the width of the rim portion and each bias ply comprises a continuous sheet from the inner flange of the wheel to the outer flange of the wheel (as evident from Fig. 4, 6; and see col. 2, ln 46-48).

Regarding claim 11, Lew discloses stacked laminate and an absence of butt joints as this term is understood by one of ordinary skill in the art. See below from Wikipedia, 4/13/22. 

    PNG
    media_image1.png
    190
    984
    media_image1.png
    Greyscale


Regarding claim 12, Lew discloses the rim portion according to claim 1 wherein the stacked laminate includes contoured features as set forth therein and include at least one flange (Fig. 4). 

Regarding claim 19, Lew discloses the rim portion according to claim 1 and includes two annular flanges, an inner flange and an outer flange, at opposing edges of the width of the rim portion, (see Fig. 6) and wherein the layup of at least one of the inner flange or outer flange includes a reinforcement layer 13d comprising a fibre ply having fibres orientated from 80 to 100 degrees to the circumferential axis of the rim portion (see col. 6, ln 3-6).

Regarding claim 21, Lew discloses the rim portion according to claim 1 and further including a closeout ply layer (e.g. 13d) on at least one outer side of the laminated layer structure, wherein the closeout ply comprises a sheet of fabric ply, a layer of hoop tow, a bias ply layer, hoop wound fibreglass tow or combination thereof (e.g. as evident from Fig. 3A, 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew.
Regarding claim 3, Lew discloses the rim portion of claim 1 wherein the hoop layer further includes 13b and the bias layer is 13c (instead of 13b) such that two of the four, or half, of the layers of 14 are hoop layers. However, there is no explicit teaching of 40-60% but it would have been obvious to one of ordinary skill in the art to achieve such percentage with the motivation of having the layers being substantially equally dense to reduce the opportunity for wrinkles or a disproportionate strengthening of the rim such that the fibers of each layer are distributed substantially in the same manner. 
Regarding claim 4, Lew discloses the rim portion of claim 1 wherein the bias layer includes 13c such that two of the four, or half, of the layers of 14 are bias layers. However, there is no explicit teaching of 40-60% but it would have been obvious to one of ordinary skill in the art to achieve such percentage with the motivation of having the layers being substantially equally dense to reduce the opportunity for wrinkles or a disproportionate strengthening of the rim such that the fibers of each layer are distributed substantially in the same manner.

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew in view of US 20160332391 to Werner et al. (“Werner”).

Regarding claim 15, Lew discloses the rim portion of claim 1 but does not explicitly disclose that the rim portion includes a drop center recess comprising an annular section having reduced or less tow than sections adjacent to the drop center recess. Werner discloses such merely by matter of the manufacturing process where a recess is formed and covered up with reinforcement layers 17. It would have been obvious to one of ordinary skill in the art to incorporate such a method of manufacturing the rim with the motivation of reducing the notch effect of the wheel as set forth in [0081] therein leading to a more durable product. 
Regarding claim 18, Lew discloses the rim portion of claim 1 but does not explicitly disclose a radially extending or aligned sections of the rim portion (relative to the central axis) comprise reduced or less tow than sections adjacent thereto. Werner discloses such merely by matter of the manufacturing process where a inwardly extending flange is formed. It would have been obvious to one of ordinary skill in the art to incorporate such a method of manufacturing the rim with the motivation of reducing the notch effect of the wheel as set forth in [0081] therein leading to a more durable product.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew in view of CA 2851768 to Biggio et al. (“Biggio”).

Regarding claim 20, Lew discloses the rim portion of claim 1 but does not explicitly disclose the recited density. Biggio discloses such (e.g. see pg 9, ln 20). It would have been obvious to one of ordinary skill in the art to incorporate such density with the motivation of reducing the overall weight of the rim but maintaining sufficient strength. 
Related Prior Art
WO 2010141350 (cited by application in the 2/14/20 IDS) sets forth a stack of plies with an explicit teaching of fibers oriented at 33 degrees stacked with fibers at circumferentially oriented and transversely oriented, and inversely (relative to 33 degrees) oriented (e.g. see pg 8). 

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments (“Remarks”) filed 7/15/22 have been fully considered but they are not persuasive. In sum, the remarks set forth numerous instances of either arguing limitations not actually recited in the claims or purport to afford strict and narrow terminology to claimed subject matter. 
The remarks provide a definition of “carbon fiber tow” as “a plain and unidirectional carbon fibre tape that is provided packaged in the form of individual spools” (emphasis in original). Remarks 8. Interestingly, the word “tape” is emphasized yet this word is not even mentioned in the specification. Further, the word “spool” is also not mentioned. Thus, it appears that Applicant is attempting to grant more weight to claimed subject matter than that which the disclosure as originally filed supports. Applicant next defines “a carbon fibre ply [as] compris[ing] sheets of woven or unwoven carbon fibres.” Related to Applicant’s definitions, Examiner notes that [026] of the specification provides that “[I]t is understood that woven and non-woven fabrics are collections of…fibre tows.” Merriam Webster defines a tow as, most analogous to the context used herein, “a loose essentially untwisted strand of synthetic fibers.” A “strand” is “fibers or filaments…laid parallel to form a unit…” See below for a reproduction of these terms:

    PNG
    media_image2.png
    249
    832
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    530
    773
    media_image3.png
    Greyscale

Additionally, an application in the tire art sets forth the following definition:

    PNG
    media_image4.png
    254
    1150
    media_image4.png
    Greyscale


Therefore, it is reasonable to interpret a tow as a strand of fibers. Anything otherwise, without supporting evidence, is an attempt to grant more patentable weight to claimed subject matter than that which was present in the disclosure as originally filed. 
With this in mind, Lew of course does not explicitly set forth “tows;” rather, the terminology relied upon in Lew is plys. Merriam-Webster defines “ply” as follows:

    PNG
    media_image5.png
    304
    781
    media_image5.png
    Greyscale

Thus, it is reasonable in the context of the given application and the prior art, to interpret a ply as including a tow. In other words, in the context here, a ply is broader than a tow. Therefore, the reciting of a ply would be analogous to the reciting of a tow. It is important to again stress that context here, given this application and the prior art, is important because there is no express definition of “tow” and [0026] actually sets forth that fabrics are collections of tows. It would stand to reason that a ply as set forth in Lew is a collection of tows. 
Applicant contends that Lew does not teach the specific layup of the application because claim 1 recites “two or three different fibre angles that are grouped together in two different arrangements.” Remarks 11. Instead, Lew describes a fibre layup formed from four different angles with four angles grouped together which is “repeated 6 times in the layup.” Remarks 11. These comments appear to lay the foundation for Applicant’s argument that Lew includes layers in its layup that are absent from the layup of claim 1. Specifically, Lew includes a 90 degree ply and such is not included within claim 1. This is not persuasive. It appears Applicant is arguing a limitation—albeit a negative limitation of omitting a 90 degree ply—that is not in the claim. 
Next Applicant argues that “Lew clearly does not include a hoop tow layer…inserted between every bias ply layer.” Remarks 11. Again, Applicant is arguing limitations not present in the claim. Specifically, the claim does not recite that there is a hoop tow layer “between every bias layer.” Dependent claim 10 recites “the bias ply layer is sandwiched between adjacent hoop tow layers.” But, this is not what Applicant is arguing (as best understood). 
Next Applicant argues that claim 1 “dictates different methods of manufacture and a different final layup configuration” as compared with claim 1. Specifically, Applicant argues a “sequence” of various layers that repeat. However, and this appears to be the crux of Applicant’s misunderstanding of how prior art works, just because the claim recites a laminate formed from alternating layers of a first and second layer, does not disqualify prior art evidence (in this case Lew), if Lew discloses layers beyond the first and second. Specifically, there is no claim language that requires these layers to immediately succeed each other. 
Next Applicant argues that Lew does not teach an annularly wound elongate fibre tow. Examiner respectfully disagrees. Specifically, examiner cites to col 6 describing the mandrel as forming “a continuous ring” and the groups layed thereover “extending around the mandrel” col. 5, ln 63-65. 
Lastly, Applicant argues that the secondary references of Werner and Biggio fail to cure the alleged “deficiencies of Lew as applied to claim 1.” However, Examiner never relies upon either of these references to describe the subject matter of claim 1. Therefore, these arguments are moot in view of Examiner’s rebuttal noted above. 
In sum, Examiner recommends that if the immediate successive layering is the novel concept here, than it is recommended that such be claimed. Lew describes alternating layers of layers analogous to the hoop tow layer and the bias layer; it’s just that Lew describes additional layers as well, which claim 1 does not preclude. For example, Examiner recommends reciting that the “alternating layers are formed such that at least one hoop tow layer is immediately preceded and succeeded by a bias ply layer” as long as such has support in the specification. Additional consideration of the prior art would be required to assess the patentability of such language if it is actually incorporated into claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617